Name: COMMISSION REGULATION (EC) No 484/95 of 3 March 1995 amending Regulation (EC) No 2947/94 fixing the uniform reduction coefficient for determining the quantities of bananas to be allocated to each operator in categories A and B in the context of the 1995 tariff quota (Text with EEA relevance)
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  consumption;  international trade;  tariff policy
 Date Published: nan

 No L 49/34 PEN Official Journal of the European Communities 4. 3 . 95 COMMISSION REGULATION (EC) No 484/95 of 3 March 1995 amending Regulation (EC) No 2947/94 fixing the uniform reduction coefficient for determining the quantities of bananas to be allocated to each operator in categories A and B in the context of the 1995 tariff quota (Text with EEA relevance) HAS ADOPTED THIS REGULATION : Article 1 The coefficients set out in the first and second indents of Article 1 of Regulation (EC) No 2947/94 are hereby replaced by the following :  for category A operators : '0,553646,'  for category B operators : *0,473009,' established in the Community as constituted on 31 December 1995. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EC) No 2947/94 (3) fixes for each category of operator established in the Community as constituted on 31 December 1995 the uniform reduction coefficient to be applied to each opera ­ tor's reference quantity to determine the provisional quantity to be allocated to the latter for 1995 under a 2 000 000 tonne tariff quota, pursuant to Article 6 of Commission Regulation (EEC) No 1442/93 (4), as last amended by Regulation (EC) No 478/95 (*) ; Whereas the tariff quota for 1995 currently amounts to 2 200 000 tonnes ; whereas the coefficients laid down in Regulation (EC) No 2947/94 should be adjusted accordingly ; Whereas provision should be made for the immediate application of this Regulation so that the operators can qualify thereunder as soon as possible ; Article 2 The Member States concerned shall notify operators regis ­ tered with their competent authorities individually and as soon as possible of their reference quantities as adjusted by the coefficients laid down in Article 1 . Article 3 Whereas the Management Committee for Bananas has not delivered an opinion within the time limit set by its chairman, This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1 995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 47, 25. 2. 1993, p. 1 . O OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 310, 3. 12. 1994, p. 62. (4) OJ No L 142, 12. 6. 1993, p. 6. Is) See page 13 of this Official Journal.